Citation Nr: 0204055	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  01-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
improved pension benefits in the amount of $19,282.00 was 
properly created.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $19,282.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from October 1941 to November 
1945.  In November 1999, the North Little Rock, Arkansas, 
Regional Office (RO) proposed to terminate the veteran's 
Department of Veterans Affairs (VA) special monthly pension 
based on the need for regular aid and attendance benefits as 
of February 1, 1996 based upon his wife's previously 
unreported earned and interest income for the year 1996.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO decision which 
implemented the proposed termination.  

In January 2000, the RO informed the veteran in writing of 
the overpayment of VA improved pension benefits in the amount 
of $19,282.00.  In October 2000, the RO's Committee on 
Waivers and Compromises (Committee) denied waiver of recovery 
of an overpayment of VA special monthly pension based on the 
need for regular aid and attendance in the amount of 
$19,282.00 upon its finding of bad faith.  The veteran has 
been represented throughout this appeal by the American 
Legion.  

The veteran may have submitted informal claims of entitlement 
to service connection for a heart disorder and payment or 
reimbursement of unauthorized medical expenses.  It appears 
that the RO has not had an opportunity to act upon the 
claims.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Member of the Board 
cannot have jurisdiction of the issues.  38 C.F.R. § 19.13 
(2001).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2001).  


FINDINGS OF FACT

1.  The veteran was overpaid VA special monthly pension based 
on the need for regular aid and attendance benefits in the 
amount of $19,282.00 between 1996 and 1999 due to his failure 
to promptly and accurately inform the VA of his spouse's 
receipt of earned income, unearned income, and Social 
Security Administration benefits.  

2.  The veteran's failure to report his wife's earned income, 
unearned income, and Social Security Administration benefits 
constitutes bad faith.  

CONCLUSIONS OF LAW

1.  The overpayment of VA improved pension benefits in the 
amount of $19,282.00 was not due to error solely on the part 
of the VA and was otherwise properly created.  38 U.S.C.A. 
§ 5107 (West 2001); 38 C.F.R. § 3.660(a) (2001).  

2.  The veteran's bad faith precludes waiver of recovery of 
the overpayment of VA improved pension benefits in the amount 
of $19,282.00.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.963(a), 1.965(b)(2) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the creation of an overpayment of 
VA improved pension benefits in the amount of $19,282.00 and 
waiver of recovery of the overpayment, the Board observes 
that the VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The veteran has been 
advised by the statement of the case and the supplemental 
statements of the case of the evidence that would be 
necessary for him to substantiate his claims.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  


I.  Creation of the Debt

Generally, a veteran in receipt of VA pension benefits must 
notify the VA of all circumstances which will affect his 
entitlement to receive pension benefits or the rate of those 
benefits.  Such notice must be furnished when the recipient 
acquires knowledge that his income has changed.  38 C.F.R. 
§ 3.660(a)(1) (2001).  Payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded.  38 
C.F.R. § 3.271(a) (2001).  

VA improved pension benefits are payable as long as the 
veteran's family income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23 (2001).  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3) (2001).  The 
maximum annual rate is periodically increased from year to 
year.  38 C.F.R. § 3.23(a) (2001).  The maximum annual rate 
of VA special monthly pension based on the need for regular 
aid and attendance for a veteran with a spouse was $15,744.00 
effective as of December 1, 1995; $16,201.00 effective as of 
December 1, 1996; $16,542.00 as of December 1, 1997; 
$17,365.00 effective as of December 1, 1998; and $17,782.00 
as of December 1, 1999.  Medical expenses in excess of 5 
percent of the maximum annual pension rate may be excluded 
from an individual's income for the same 12-month period to 
the extent they were unreimbursed.  38 C.F.R. 
§ 3.272(g)(1)(iii) (2001).  

A December 1995 Income-Net Worth and Employment Statement (VA 
Form 21-527) signed by the veteran indicates that he received 
monthly Social Security Administration (SSA) benefits of 
$1,008.00 and had no other income.  He reported that his 
spouse had no earned income, other income, or other benefits.  
In January 1996, the RO granted a permanent and total 
disability rating for pension purposes; determined that the 
veteran was entitled to VA improved pension benefits 
including special monthly pension based on the need for 
regular aid and attendance; and effectuated the award as of 
December 19, 1995.  In February 1996, the RO informed the 
veteran of the award and his duty to immediately report any 
familial income.  

In a May 1997 Improved Pension Eligibility Verification 
Report (Veteran with Spouse), (VA Form 21-0516), the veteran 
reported that: he had monthly SSA benefits of $1,081.50; he 
had no earned or other income; his spouse had no earned or 
other income; and she received no monthly benefits.  He 
submitted detailed documentation as to his unreimbursed 
medical expenses.  In June 1996, the RO adjusted the 
veteran's VA improved pension benefits.  The veteran was 
again informed of his duty to immediately report any change 
in his family's income.  

In November 1999, the RO proposed to terminate the veteran's 
VA improved pension benefits as of February 1, 1996 as it had 
received information that his spouse had previously 
unreported earned income of $7,464.00 and interest income of 
$730.00 in 1996.  A December 1999 written statement from 
[redacted] indicates that the veteran was her accounting 
client.  Ms. [redacted] states that the $730.00 in interest 
income reflected on the veteran and his spouse's 1996 tax 
return actually belonged to the veteran's parents-in-law.  
She attached a copy of a 1099INT which reflects the account 
was titled in the veteran's spouse's name for her parents.  

In an undated written statement received in January 2000, the 
veteran and his spouse acknowledged that the veteran' spouse 
was employed.  In January 2000, the RO terminated the 
veteran's VA improved pension benefits based upon the 
veteran's family income of $21,172.00.  Medical expense of 
$510.00 were reported.  

In his January 2000 notice of disagreement, the veteran 
advanced that he had unreimbursed medical expenses of 
$3,916.00 in 1996.  He stated that he was very ill; was under 
a doctor's care; and required his VA improved pension 
benefits to meet his monthly needs.  

In an April 2000 written statement, the veteran acknowledged 
that his spouse had worked for Wal-Mart Associates, Inc., 
during the years 1995 through 1999 and her income had not 
been reported to the VA in a timely manner.  He submitted 
copies of his spouse's W-2 Wage and Tax Statements for the 
relevant years which reflected that she had earned $9,881.24 
in 1995; $7,464.97 in 1996; $7,003.78 in 1997; $9,055.77 in 
1998; and $6,862.93 in 1999.  

In an undated written statement received in April 2001, the 
veteran advanced that his spouse had not been working when he 
initially applied for VA improved pension benefits.  He again 
acknowledged that his spouse had worked in order to obtain 
funds to meet their pressing financial needs.  The veteran's 
spouse was reported to be too occupied with her family's 
daily needs to attend to VA paperwork.  

An August 2001 Report of Contact (VA Form 119) from the SSA 
indicates that the veteran's spouse received monthly SSA 
benefits in the amount of $494.00 between February 1996 and 
December 1996; $508.00 between December 1996 and December 
1997; $524.00 between January 1998 and January 1999; $530.50 
between January 1999 and August 1999; and $542.50 between 
August and December 1999.  

In August 2001, the RO informed the veteran that it had 
reconsidered his entitlement to VA improved pension benefits.  
It determined that the veteran and his spouse had earned 
income of $7,464.00, other income of $15.00, SSA benefits of 
$18,951.30, and reported unreimbursed medical expenses of 
$10,883.00 in 1996; earned income of $7,003.00, other income 
of $15.00, SSA benefits of $19,475.60, and reported 
unreimbursed medical expenses of $10,206.00 in 1997; earned 
income of $9,055.00, other income of $15.00, SSA benefits of 
$19,929.60, and reported unreimbursed medical expenses of 
$8,298.00 in 1998; earned income of $6,862.00, other income 
of $15.00, SSA benefits of $20,277.00, and reported 
unreimbursed medical expenses of $6,418.00 in 1999.  The RO 
tacitly accepted the veteran's assertion that the $730.00 
interest income reported in 1996 belonged to his in-laws.  
The veteran's family income for the years 1996, 1997, 1998, 
and 1999, reduced by the reported unreimbursed medical 
expenses in excess of 5 percent of the maximum annual pension 
rate, was in excess of the maximum annual special monthly 
pension rate based on the need for regular aid and attendance 
for a veteran with a spouse.  

The Board has reviewed the probative evidence of record 
including the veteran and his spouse's statements on appeal.  
The veteran's adjusted family income was in excess of the 
maximum annual special monthly pension based on the need for 
regular aid and attendance for a veteran and his spouse rate 
for all relevant years.  In light of this fact and given the 
veteran's acknowledgment that he failed to inform the VA of 
his spouse's receipt of both earned income and SSA benefits, 
the Board finds that the overpayment of VA improved pension 
benefits in the amount of $19,282.00 was solely the 
consequence of the veteran's own action and thus properly 
created.  


II.  Waiver

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. § 1.963(a) (2001).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2001).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2001).  

In his April 2000 written statement, the veteran advanced 
that he did not mean to defraud the Government.  In an April 
2001 written statement, the veteran reiterated that he and 
his spouse had no intention of defrauding the Government.  In 
an October 2001 written statement, the veteran's spouse 
asserted that she and the veteran were not "guilty of bad 
faith or trying to defraud the Government."  She stated that 
recovery of the overpayment would cause severe financial 
hardship.  

The Board finds that the veteran's acknowledged failure to 
report both his spouse's earned income and SSA benefits 
constitutes bad faith.  The veteran and his spouse advance on 
appeal that the veteran was of little assistance in attending 
to the financial filings required by the VA and his spouse 
was too busy attending to their family's financial, health, 
and daily needs to take such action.  The Board acknowledges 
that the veteran has significant physical difficulties and is 
of an advanced age.  However, the veteran's multiple 
statements that his spouse had no earned income or SSA 
benefits are affirmative actions indicative of unfair or 
deceptive dealing seeking gain at the VA's expense.  The 
veteran's and his spouse's statements to the effect that they 
had no time or ability to promptly and accurately report 
their income to the VA and their subsequent failure to report 
the information was not the result of bad faith are 
unpersuasive.  Indeed, the veteran was able to submit 
detailed documentation as to his family's unreimbursed 
medical expenses for the relevant years.  The veteran's dire 
economic situation does not relieve him of the responsibility 
to timely report his family's receipt of income to the VA.  
In the instant appeal, the Board is presented with more than 
negligence in the veteran's failure to report his wife's 
income and SSA benefits.  As the veteran's affirmative 
statements were clearly intended to retain his eligibility 
for payment of VA pension benefits, the Board concludes that 
they constitute bad faith precluding waiver of recovery of 
the overpayment.  In view of the finding of bad faith, the 
equity and good conscience standard is not for application.  
38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 1.965(b)(2) (2001).  Accordingly, a waiver of recovery of 
an overpayment of VA pension benefits in the amount of 
$19,282.00 is denied.  


ORDER

The overpayment of VA improved pension benefits in the 
calculated amount of $19,282.00 was properly created.  

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $19,282.00 is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

